Citation Nr: 1514364	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.  She additionally had Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2013, the Board granted service connection for PTSD and remanded the issue of entitlement to service connection for a left knee disability for further evidentiary development.  Later that month the RO assigned an initial disability rating of 30 percent for PTSD.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the claims on appeal.

Regarding the claim of service connection for a left knee disability, the Board finds that VA failed to substantially comply with prior remand directives.  While the Veteran was given an orthopedic examination in April 2014 and an addendum opinion was obtained in November 2014, the examiners' opinions are inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").
By way of history, the Veteran contends that she has a left knee disability related to service.  Service treatment records are silent as to complaints of or treatment for a left knee disability.  X-rays taken upon February 2009 VA treatment revealed mild osteoarthritis of the left knee.  The reason for the study was chronic left knee pain.  In May 2009, an MRI of the left knee showed mild tri-compartment osteoarthritis.  A July 2009 VA treatment record reflects the Veteran's complaints of left knee pain.  She reported that she hyperextended her knee walking up the stairs earlier that month.  She was wearing a brace at the time.  She stated that she could not bend her knee or put any pressure on it.  She was trying conservative therapy with an orthopedist but stated her condition became worse since the fall.  A June 2010 VA treatment record shows the Veteran's complaints of having "knee pain for many years."  She stated that her left knee was worse than the right and that she had an injection recently that helped the pain for approximately two weeks.  She reported that she used medicine and an ointment for pain relief.  She was diagnosed with osteoarthrosis of the left knee.

A May 2010 statement from a fellow service member, B. D., indicated that the Veteran had a brace on her leg when he first met her in Germany in May 1990.  She told him at that time that she had injured her leg when doing physical training.  A January 2015 statement from another fellow service member, T. L., indicated that when he met the Veteran in Germany, she was wearing a leg brace on her left leg and told him that it was as a result of injuring her leg during exercise.  He stated that she would occasionally have to wear the brace due to re-aggravating that same knee while exercising.  The year was approximately 1990 to 1991.

Pursuant to the November 2013 Board remand, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination in April 2014.  The examiner noted some of the Veteran's medical history as it related to her left knee and finally noted that there was "much more history but limited space."  The examiner conducted an examination and indicated that x-rays revealed no current left knee diagnosis.  The examiner acknowledged the Veteran's report that she had an ACL tear and arthritis sufficient to have been recommended to undergo a total knee arthroplasty, but that there was no objective evidence, to include VA Medical Center (VAMC) treatment records, attached to the report to support her contentions.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He provided a rationale that there were no signs and symptoms of a left knee condition upon the Veteran's separation examination in 1993 and that the Veteran was "denied in 2009 because there was no objective left knee condition."  He continued to opine that any current signs and symptoms appeared to be of post-service origin and more likely than not from 2002 to 2004 as per her history.  There was no left knee diagnosis found on current examination.

In November 2014, the RO requested an addendum opinion considering the conflicting medical evidence of whether the Veteran had a current left knee disability.  The examiner indicated that he had not seen the Veteran.  He noted the physical examination results of the April 2014 DBQ examination.  The examiner then restated the findings and rationale of the April 2014 examiner.  In providing his addendum opinion, he reviewed the Veteran's VAMC treatment records and noted a February 2009 x-ray showing mild DJD of the left knee and a May 2009 MRI of the left knee, which also showed mild DJD; as compared to the x-rays taken during the April 2014 DBQ examination that were reported as normal.  The examiner stated that an explanation for these variant findings was that in the 2009 x-rays, DJD was diagnosed merely on the basis of marginal osteophytes on the patella.  Cartilage spaces were normal.  The examiner indicated that such findings could be considered within the variation of normal and thus, the two x-rays were compatible.  He concluded that, "in any event, this level of DJD is consistent with [the Veteran's age of] 38."

Although the RO requested an addendum opinion, which considered and clarified the conflicting medical evidence of whether the Veteran had a current left knee disability and considered the Veteran's VA treatment records, the Board finds that both the April 2014 and November 2014 opinions are inadequate as they did not reflect a detailed medical history from the Veteran, to include her lay statements and those of fellow service members regarding injury to her left knee in service and contentions of continuity.  The April 2014 examiner only partially documented the Veteran's left knee history as evidenced by his note that there was "much more history but limited space."  Consequently, the Board finds that a remand is warranted so that the Veteran can undergo a new VA examination.

Regarding the Veteran's increased rating claim for PTSD, the Board granted service connection for PTSD in a November 2013 decision and the RO assigned an initial disability rating of 30 percent that same month.  The RO mailed notice of the decision in December 2013.  In November 2014, the Veteran submitted a Notice of Disagreement (NOD) with the initial rating assigned.  Thus, the November 2013 rating decision remains pending and the RO is now required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, schedule the Veteran for a VA orthopedic examination of the left knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  If possible, the examination should be conducted by a different examiner than the one who provided the April 2014 examination and November 2014 addendum opinion.

The examiner should diagnose and describe all left knee disabilities found to be present, to include osteoarthritis. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability, to include osteoarthritis, had its clinical onset during her active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address the contentions of record that the Veteran injured her left knee during physical training, to include the lay statements from fellow service members, and any contention regarding a continuity of left knee symptomatology since her separation from service.

3. Issue an SOC to the Veteran and her representative addressing the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

4. Following the development above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




